C. Allen, J.
The plaintiffs’ case rests on the proposition, that the baggage-room provided by the defendant was not a suitable place for the storage of trunks, with reference to safety from fire, and that the defendant did not provide proper means for extinguishing fires. Such omission is not of itself gross negligence, for which a liability can be imposed on a gratuitous bailee to make good a loss happening from an accidental fire. The defendant, in point of fact, appears to have put the plaintiffs’ trunks in the only place it had for the purpose of keeping trunks; and certainly it was under no obligation to the plaintiffs to provide a better place. In this view, it is not necessary to consider the further proposition of the defendant, that, since the plaintiffs’ property was put into the defendant’s custody without its consent, and solely through the wrongful and fraudulent conduct of the plaintiffs themselves, all the consequences must be borne by them exclusively. Exceptions overruled.